id office uilc cca_2012021512470520 -------------- number release date from -------------------- sent wednesday date pm to --------------------------- cc --------------- subject re transferee_liability - tax_court jurisdiction question in your case there was no deficiency assessed against the taxpayer ie there was overstated withholding subject_to summary_assessment treated like a math error except that the abatement deficiency rule does not apply you asked about the import of there being no deficiency the absence of a deficiency is not dispositive note that sec_6901 is not limited to deficiency situations sec_6901 provides that any liability referred to in subsection a may be either as to the amount of tax shown on a return or as to any deficiency or underpayment of any_tax hopefully that answers your question but perhaps your question was not so much about the presence or absence of a deficiency but rather whether a sec_6201 assessment is an assessment of a tax_assessment under sec_6201 is assessment of a tax as we concluded in an earlier advisory opinion irs cca wl irs cca date attached if you would like to discuss this further please let me know
